                                           U.S. vs. Brandon Charley




CV and Bio of Joost Janssen
Joost Janssen




Personal Information
Date of Birth:    May 03, 1972
Place of Birth:   Strampory, Netherlands
Citizenship:      USA
Sex:              Male
Marital Status: Married (19 years)
Address:          5045 Glen View Pl.
                  Bonita, CA, 91902




                                           U.S. vs. Brandon Charley
                                                       U.S. vs. Brandon Charley



Current Occupations:
Occupation:     Military Advisor, Stunts, and Cast in Film Productions
Company:        GSGI
Address:        6026 Panorama Dr.
                Huntington Beach, CA, 92648
Dates:          2009-2014


Occupation:     Business Owner
Company:        Bodie International
Address:        5045 Glen View Pl.
                Bonita, CA, 91902
Incorporated:   2009


Occupation:     Business Owner
Company:        Embark Wholesale
Address:        5045 Glen View Pl.
                Bonita, CA, 91902
Incorporated:   2011




Former Occupations
Occupation:     Global Response Staff (GRS)

                                                       U.S. vs. Brandon Charley
                                                     U.S. vs. Brandon Charley



Company:      Central Intelligence Agency
Address:      1000 Colonial Farm Rd.
              Langley, McLean, VA, 22101
Dates:        2009-2014


Occupation:   Chief Petty Officer - SEAL
Company:      US Navy
Address:      2000 Trident Way
              San Diego, CA, 92155
Dates:        1995 - 2008


Occupation:   Paramedic – Field Training Officer
Company:      Life EMS
Address:      1275 Cedar St NE
              Grand Rapids, MI, 49503
Dates:        1991 - 1995


Occupation:   Emergency Medical Technician - Basic
Company:      Bartlett’s Ambulance
Address:      203 Wade Rd.
              Truro, NS, B2N 0C7
Dates:        1989 - 1991

                                                     U.S. vs. Brandon Charley
                                                        U.S. vs. Brandon Charley



Qualifications and Education:


Medical/Military Medical:
1990: Emergency Medical Technician - Basic
1991: Davenport College - Paramedic diploma
1992: Nationally Registered EMT-Paramedic license
1992: Advanced Cardiac Life Support.
1992: Basic Trauma Life Support
1994: Licensed Paramedic Instructor – State of Michigan
1998: Special Operations Combat Medic Course (18-Delta)
1999: Advanced Battlefield Trauma Course
2005: Tactical Combat Casualty Care (TCCC)
2011: Bachelor of Science- Clinical Health Sciences – Trident University.


US Military – Navy:
1995: US Navy Boot Camp
1996: Hospital Corpsman ‘A’ School
1996: Class 211 – Basic Underwater Demolition / SEAL Training
1997: Swimmer Weapons System Course
1997: Basic Airborne Course
1998: SEAL Tactical Training Course
1998: Survival, Evasion, Resistance and Escape (SERE)

                                                        U.S. vs. Brandon Charley
                                                     U.S. vs. Brandon Charley



1999: Close Quarters Defense Level 1 (Hand-to-hand combat)
1999: Cold Weather Tactical Training Course – Kodiak Alaska
1999: Diving Equipment & Maintenance Repair Course
1999: LAR-V Repair Course
1999: Rope Master Course
2000: Close Quarters Defense Level 2 (Hand-to-hand combat)
2001: High Altitude Parachutist (HALO) School
2001: Tactical Pistol / Carbine Blackwater Course
2001: SEAL Scuba Diving Supervisor
2001: Desert Warfare Training Course
2001: Range Safety Officer Qualification


Military Specialties:
Small Arms Marksman Instructor (NEC-0812)
Military Instructor (NEC-9502)
Master Training Specialist
Special Operations Medical Technician (NEC-8492)
Master Naval Parachutist (NEC-5392)
Combat Swimmer – SEAL (NEC-5326)




                                                     U.S. vs. Brandon Charley
                                                     U.S. vs. Brandon Charley



Military Awards:
Navy and Marine Corps Commendation Medal
Joint Service Achievement Medal
Navy and Marine Corps Achievement Medal (5)
Global War on Terrorism Expeditionary Medal
Global War on Terrorism Service Medal
M4 Expert Rifleman Medal
M23 Expert Pistol Medal
National Defense Medal
Good Conduct Medal (4)
Special Warfare Insignia (SEAL)
Military Freefall Insignia


Central Intelligence Agency:
2009 Global Response Staff (GRS) Selection Course (TDC)
Tactical Mobility Driving School
Rick Seaman Stunt Driving School
Defensive and Evasive Driving Course
TDCS Weapons and Tactical Training Course




                                                     U.S. vs. Brandon Charley
                                                         U.S. vs. Brandon Charley



Bio:
This professional opinion is based on 13 years of weapons and combat
experience in the US Navy, serving as a Navy SEAL operator with SEAL
Team 5, as well as 5 years of special operations Agency (CIA) Direct Hire
Contractor. Chief Petty Officer (CPO) Joost Janssen has completed a
total of 18 overseas combat deployments from 1995 to 2014. He has
conducted operations in Iraq, Afghanistan, Yemen, Libya, Egypt and the
West Bank.
Joost spent three years as a NSWC BUD/S Instructor and is qualified as
a military small arms instructor.
DD214 available upon request.
During the Egyptian revolution of 2011, Joost Janssen was on the
ground in Cairo facilitating the extraction of US citizens during that very
volatile and hostile environment.
In 2012 while with the CIA in Yemen. Joost was an integral part of
thwarting an Al Qaeda plot to smuggle an experimental bomb aboard
an airliner bound for the United States. This was the first bomb of its
kind. It contained no metal parts and would have been very difficult to
detect by airport security technology at the time.


He has continued a career as a Military and CIA Advisor to Hollywood.
Military advisors do everything from teach actors how to perform close
quarters battle scenes, to helping recreate the look of actual combat.
Their primary function is to keep the project accurate and realistic.
Link to Hollywood productions;
https://www.imdb.com/name/nm7425457/


                                                         U.S. vs. Brandon Charley
                                                        U.S. vs. Brandon Charley



Joost has performed as a trainer, advisor, stunt performer, and cast on
several productions including American Assassin, 13 Hours (Benghazi),
The Mummy (2017), Jack Ryan (2018), Transformers, Ironman, John
Hancock, Red, Unlocked, and the Last Ship.
Featured in the Sep 2017 Issue of Popular Mechanics which covers the
weapons choices for the, ‘American Assassin’ Movie
https://www.popularmechanics.com/culture/movies/news/a27370/am
erican-assassin/


Featured in Men’s Journal Article. Describing the training and
preparation of the cast of ’13 Hours – Secret Soldier of Benghazi’ and
‘American Assassin’
https://www.mensjournal.com/health-fitness/meet-the-navy-seal-
who-turns-actors-into-assassins-w507083/




Statement of Compensation:
I have been retained by the Bowles Law Firm, Albuquerque, N.M., and
am being compensated at the rate of $125.00 per hour plus expenses
as required.




                                                        U.S. vs. Brandon Charley
                                                        U.S. vs. Brandon Charley



Report
Case Documents:
I based my opinions on review of numerous documents and evidence in
discovery provided by defense counsel, to include pictures of the
overall scene, vehicle, and shots fired, autopsy report, various
interviews of witnesses and I reviewed the expert report from the
government expert, Mr. Watt.


Summary of Incident:
The shooting incident occurred in the early afternoon of June 24 th,
2018. According to witnesses’ statements, there were significant
events leading up to this altercation.
Brandon Charley and Two Eagle were off-roading when they saw a
female being assaulted and possibly raped by a male assailant. When
they approached them, the male ran away from the scene. They
offered help to the female, but she was non-communicative and did
not appear to want help. They observed a laceration on her forehead
and blood running down her face.
20-30 mins later the male assailant returned with others in a white
Explorer. The male got out of the Explorer with a baseball bat chasing
towards Charley and Two Eagle and throwing a rock and breaking the
rear window of their green Tahoe. As they were leaving, they saw the
female victim being dragged towards the Explorer.
Observing what looked like an attempted abduction of the female
victim, Charley and Two Eagle quickly returned home to grab a weapon
and returned to the scene.


                                                        U.S. vs. Brandon Charley
                                                        U.S. vs. Brandon Charley



When they returned, they observed the female, who appeared
unconscious, was being pulled into the Explorer
In effort to stop the crime in progress Charley Brandon shoot 3 rounds
with his .357 Sig pistol in effort to stop the moving vehicle from
escaping.
Warren Morgan was near the rear driver’s side window. He was hit by
one of the rounds and perhaps shrapnel from the bullet deflecting off
the Explorer.
The driver of the Explorer panicked and drove the vehicle into a tree
and exited and ran from the scene.




Professional Opinions:
This opinion is based on the review of evidence and testimony received
from Jason Bowles, attorney for the defendant Brandon Charley. I
reserve the right to amend this report if other evidence becomes
available.


Supporting Points and Basis for these Opinions:
Point 1: The .357 Sig pistol is not capable of taking a 50m shot with any
real hope of hitting an individual human target. Charley did not have
the right weapon, training and experience to target Morgan directly.
The weapon used was a .357 Sig semi-auto pistol. In very capable and
experienced hands, it can only be effectively used out to 25 yards. The
average shooters accurate range is usually out to between 7-15 yards
with this weapon.

                                                        U.S. vs. Brandon Charley
                                                        U.S. vs. Brandon Charley



In my screening for the Agency’s elite special operations unit, the
military’s top shooters are tested from the 7 yards line out to 25 yards
and no further when shooting a semi-auto pistol.
Even if Charley had been a uniquely gifted shooter, the grouping would
have been much tighter. The three shots impacted; 1. Above the front
wheel. 2. Drivers door. 3. At the rear passenger area. That works out
to be a group well over 4 ft wide. The pattern and evidence is
consistent with shots fired at a vehicle to disable a vehicle
(Source- Diagram/Sketch 198A-AQ-2945244 06/25/2018).
This is consistent in what would be expected from an inexperienced
shooter that was aiming for the Tahoe as a whole.
If Charley had focused on Morgan in a deliberate, focused effort, the
shot group would have been no more than 10-12 inches wide.
It appears that Charley was not focusing his fire art Morgan, but he was
directing his fire at the Explorer as a whole.


Point 2: Charley and Two Eagles witnessed the aftermath of the assault
and rape of Yazzie.
Source- Edward Two Eagles 198A-AQ-2945244 Serial 29. 07/03/2018.
Yazzie described the assault in two separate interviews.
Source- Charlinda Ann Yazzie 198A-AQ-2945244 Serial 22. 07/02/2018.
Yazzie was photographed with a laceration to the forehead.
Source-1201/1202




                                                        U.S. vs. Brandon Charley
                                                       U.S. vs. Brandon Charley



Point 3: Morgan initiated aggressive action towards Charley and Two
Eagles.
He returned to the scene with two or more adult males. He also
returned with a weapon (baseball-bat) and threw a rock and broke the
rear window of the Tahoe as it was leaving.
These actions are consistent with a perpetrator wanting to get rid of
any interference or witnesses to his crime.


Point 4: Charley and Two Eagles reported the assault to family
members while they returned home to get the weapon. This
demonstrates that their concern and motivation was for the victim not
a grudge against Morgan.
Source- Darlene Vandever 198A-AQ-2945244 Serial 7. 06/27/2018.
Source- Stephanie Emerson 198A-AQ-2945244 Serial 8. 06/27/2018.


Point 5: When Charley and Two Eagles returned to the scene, Yazzie
had not yet been pulled completely into the white Tahoe. Charley’s
actions were consistent with an attempt to stop a crime in progress and
to prevent Morgan from dragging the victim Yazzie into the Tahoe




                                                       U.S. vs. Brandon Charley
                                                        U.S. vs. Brandon Charley



Outside Sources and Handbooks:
-Shooter's Bible, 111th Edition: The World’s Bestselling Firearms
Reference: 2019–2020 Paperback – October 15, 2019. Jay Cassell
-Gun Digest 2020, 74th Edition: The World's Greatest Gun Book!
Paperback – September 17, 2019. Jerry Lee
-USA West Marco Polo Map (Marco Polo Maps)
by Marco Polo Travel Publishing | Aug 3, 2016




________________________                         ________________
                                                 10/27/2019

Joost Janssen                                    Date




                                                        U.S. vs. Brandon Charley
